Alvey, J.,
delivered the opinion of the Court.
The appeal on the part, of the purchaser, Meyer, must he dismissed. It is taken from an order of the Circuit Court of Baltimore City giving leave to parties interested to'file a bill of review of an order ratifying a collector’s sale of real estate, passed under section 51 of Art. 81 of the Code, as re-enacted by the Act of 1874, ch. 483. Without deciding any thing as to whether such an order is the proper subject of a bill of review, or a supplemental bill in the nature of a bill of review, or whether the more appropriate remedy would be an application by petition for a rescission of the order and a re-hearing on the merits, it would seem to be clear that the order simply giving the leave to file a bill of review is not the subject of an appeal to this Court. Such an order definitely decides no matter of right, but is entirely interlocutory; and it has been too often decided by this Court to be again the subject of review, that such orders aYe not the subjects of appeal. If authorities upon this question be needed, it is only necessary to refer to the cases of Snowden vs. Dorsey, 6 H. & J., 114; Hagthorp vs. Hook, 1 Gill & J., 270; Claggett vs. Crawford, 12 Gill & J., 275 ; Hill vs. Reifsnider, 39 Md., 429. This appeal, therefore, must he dismissed.
And we think it equally plain that the appeal taken by the petitioners, the owners of the property sold, directly from the order ratifying the collector’s sale, must be dismissed. In passing the order appealed from the Court was not in the exercise of its general jurisdiction, but of a special authority ; and the manner of its exercise is particularly described by the statute, and there is no provision made for an appeal to this Court. In such case, this Court cannot afford the right of appeal by construction ; but the presumption is, if the right of appeal had been intended to he given, there would have been express provision for it. Condon’s Case, 8 Gill & John., 443 ; Savage Manf. Co. vs. Owings, 3 Gill, 497; Carter vs. Dennison, *4267 Gill, 157; Kinnear & Willis vs. Lee & Reynolds, 28 Md., 488.
(Decided 26th March, 1878.)
In the ex parte case of the Tax Sale of Lot 172, 42 Md., 196, the appeal was entertained ; hut it was purely an ex parte proceeding, brought to this Court for the purpose of having a question of apparent conflict between the local and the general law determined. The case was submitted by the attorneys for the City, the party appealing, and it does not appear' that there was any other party represented or interested in the appeal; and there was no question of •the right of appeal suggested, and the Court decided nothing in regard to it.
But, even if the order could be regarded as the subject of an appeal, the appeal in this case would have to be dismissed, because it was not taken in time. The order of ratification was passed on the 14th day of August, 1876, and the appeal therefrom was entered on the 15th day of May, 1877. As the appeal must be taken within nine months from the date of the order, by excluding the day of the date of the order, the appeal was entered one day too late. Calvert vs. Williams, 34 Md., 672; Heise vs. Trustees of the German Lutheran Church, 44 Md., 476; Sheets vs. Selden, 2 Wall., 189.

Appeal dismissed.